Citation Nr: 0109368	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-32 748A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 
1984 decision of the Board of Veterans' Appeals which denied 
a claim for entitlement to service connection for a 
psychiatric disorder.

(The issues of entitlement to an effective date earlier than 
October 21, 1996, for the award of service connection for 
post-traumatic stress disorder (PTSD) and whether the 
disability compensation overpayment in the amount of 
$15,673.88 was properly created are the subject of separate 
Board of Veterans' Appeals decisions.)


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party contending that the May 
10, 1984 decision of the Board contained clear and 
unmistakable error in denying the claim for service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  In a May 1984 decision, the Board denied a claim for 
entitlement to service connection for a psychiatric disorder.

2.  The Board's May 1984 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The May 1984 decision, wherein the Board denied service 
connection for a psychiatric disorder, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
Evidence of Record Prior to May 1984

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's July 
1970 separation examination revealed a normal clinical 
psychiatric evaluation.  

In May 1981 the veteran requested entitlement to Department 
of Veterans Affairs (VA) disability compensation for 
disorders including "mental condition - possibly Viet Nam 
syndrome."  He noted he had not been treated for a mental 
disorder during active service and that he began receiving 
treatment for a mental disorder in 1975.

Private medical records dated from October 1974 to November 
1976 included diagnoses of paranoid schizophrenia and alcohol 
addiction.  No opinions as to etiology were provided. 

VA hospital records dated from December 1976 to January 1977 
included a diagnosis of psychiatric problem, rule out anxiety 
neurosis, borderline personality, or schizoid personality.  
No opinion as to etiology was provided.

A July 1981 private medical report included diagnoses of 
schizophrenia and ethanol brain syndrome.  No opinion as to 
etiology was provided.

In September 1981, the San Diego, California VA Regional 
Office (RO), inter alia, denied entitlement to a psychiatric 
disorder.

A January 1982 private medical statement noted that an 
opinion as to whether or not there was any evidence the 
veteran had post traumatic stress syndrome could not be 
provided.  It was further noted that the physician's 
treatment of the veteran had been for matters unrelated to 
that disorder and that additional interviews would be 
necessary for an opinion as to that matter.

In May 1982, the San Diego, California RO denied entitlement 
to service connection for PTSD.  It was noted that the 
evidence of record included no diagnosis of PTSD.

In correspondence dated in July 1982, the veteran's 
stepfather described how he had changed after service in 
Vietnam.  He stated that based upon his experience as a 
lawyer working with mentally ill persons, the veteran's 
present mental disorder was caused by trauma sustained during 
his service in Vietnam.

In a September 1982 statement, the veteran's representative 
stated, in essence, that they did not wish to appeal the 
issue of PTSD.  It was noted, however, that they believed 
service connection was warranted for the diagnosed disorder 
of schizophrenia as that disorder was the result of the 
veteran's experiences in Vietnam.

In May 1984, the Board denied entitlement to service 
connection for a psychiatric disorder.  The Board found the 
competent medical evidence of record did not demonstrate 
schizophrenia had been incurred during active service or had 
been manifest to a compensable degree within the one-year 
presumptive period after service.  It was also noted that the 
evidence of record did not include a diagnosis of PTSD.

Evidence Added to the Record After May 1984

In an October 1996 statement, the veteran stated, in essence, 
that the denial of entitlement to service connection for a 
mental disorder, including PTSD, was clearly and unmistakably 
erroneous.  He also requested the claim for entitlement to 
PTSD be reopened.

In April 1997, the Seattle, Washington RO granted entitlement 
to service connection for PTSD.  

In February 2001, in response to a Board request for 
clarification of the clear and unmistakable error claim, the 
veteran's representative reported that attempts to contact 
the veteran had been unsuccessful but requested the issue of 
clear and unmistakable error in the May 1984 Board decision 
be adjudicated.  It was noted the claim was based upon clear 
and unmistakable error in the Board's failure to properly 
consider the provisions of 38 U.S.C. § 310 and 38 C.F.R. 
§ 3.303.

Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following situations do not constitute clear and 
unmistakable error: (1) where there is a changed diagnosis, 
that is, a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) the VA fails to 
fulfill the duty to assist; and (3) there is a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d)(1)-(3).

In addition, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-prong test for clear and 
unmistakable error:  (1) either the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time for the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Board points out that the Court has consistently stressed 
the rigorous nature of the concept of clear and unmistakable 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As previously pointed out, a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Accordingly, VA law and regulations in effect in 
May 1984 must be considered.

VA law provided that service connection may be granted for a 
disability incurred in or aggravated by wartime service.  
38 U.S.C. § 310; 38 C.F.R. § 3.303.  Service connection could 
also be granted for a psychosis manifest to a degree of 10 
percent within one year of separation from active service.  
38 U.S.C. § 312; 38 C.F.R. § 3.307.  

In regard to the evidence of record at the time of the May 
1984 Board decision, the service medical records are negative 
for diagnosis or treatment of any psychiatric disorders.  The 
medical evidence of record at the time of the Board decision 
included no diagnosis of PTSD and no competent opinion of a 
nexus between any present psychiatric disorder and active 
service.

After a careful review of the pertinent evidence of record, 
the Board finds that there was no clear and unmistakable 
error in the May 1984 Board decision.  The claim for service 
connection for a psychiatric disorder was denied on the basis 
that a disorder was not demonstrated during service, that no 
diagnosis of PTSD had been provided, and that no competent 
medical evidence related the post-service diagnoses of 
schizophrenia to active service.  

The record reveals no indication that the Board in May 1984 
failed to apply the correct statutory and regulatory 
provisions and the evidence does not demonstrate that 
decision contains undebatable error.  The Board finds that 
the evidence of record prior to the May 1984 Board decision 
included no definitive evidence that the veteran's 
psychiatric disorder was related to his military service.  
Therefore, the decision was not clearly and unmistakably 
erroneous and the present motion must be denied.



ORDER

The motion alleging clear and unmistakable error in the 
Board's May 1984 decision is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



